UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-1506



CHRISTOPHER LAWRENCE,

                                                Plaintiff - Appellant,

          versus


WESTINGHOUSE SAVANNAH RIVER COMPANY LLC,

                                                 Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Aiken. R. Bryan Harwell, District Judge. (CA-
03-484-RBH)


Submitted:   August 18, 2005                 Decided:   August 23, 2005


Before WIDENER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher Lawrence, Appellant Pro Se. Charles Franklin Thompson,
Jr., MALONE, THOMPSON & SUMMERS, L.L.C., Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Christopher Lawrence appeals a district court judgment

adopting a magistrate judge’s report and recommendation, granting

summary judgment to Westinghouse Savannah River Company LLC and

dismissing Lawrence’s complaint.          We have reviewed the record and

the district court’s order and affirm for the reasons cited by the

district court.      See Lawrence v. Westinghouse, No. CA-03-484-RBH

(D.S.C. Apr. 4, 2005).       We deny Lawrence’s motion to strike the

Appellee’s informal brief.     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and     argument   would   not   aid   the

decisional process.



                                                                     AFFIRMED




                                    - 2 -